ICJ_090_OilPlatforms_IRN_USA_1996-12-12_JUD_01_PO_04_FR.txt. 862

OPINION INDIVIDUELLE DE M. PARRA-ARANGUREN
[Traduction]

1. Bien que je souscrive au dispositif de l’arrêt, j’estime nécessaire
d’expliquer pourquoi, à mon avis, la Cour est également compétente
pour connaître des demandes de l’Iran formulées au titre de l’article IV,
paragraphe 1, du traité de 1955, ainsi libellé:

«Chacune des Hautes Parties contractantes accordera en tout
temps un traitement juste et équitable aux ressortissants et aux
sociétés de l’autre Haute Partie contractante, ainsi qu’à leurs biens et
à leurs entreprises; elle ne prendra aucune mesure arbitraire ou dis-
criminatoire pouvant porter atteinte à leurs droits ou à leurs intérêts
légalement acquis et, en conformité des lois applicables en la matière,
elle assurera des voies d’exécution efficaces à leurs droits contrac-
tuels légitimement nés.»

2. Après avoir rappelé la teneur des trois phrases de l’article IV, para-
graphe 1, du traité de 1955, au paragraphe 36 de son arrêt, la Cour se
déclare incompétente, dans les termes suivants:

«L’ensemble de ces dispositions vise la manière dont les personnes
physiques et morales en cause doivent, dans l’exercice de leurs acti-
vités privées ou professionnelles, être traitées par l’Etat concerné. En
d’autres termes, ces dispositions détaillées ont pour objet le traite-
ment par chacune des parties des ressortissants et sociétés de l’autre
partie ainsi que de leurs biens et entreprises. De telles dispositions ne
couvrent pas les actions menées en l’espèce par les Etats-Unis contre
l'Iran. Le paragraphe 1 de Particle IV ne pose donc pas de normes
applicables au cas particulier. Cet article ne saurait dès lors fonder la
compétence de ta Cour.» (Les italiques sont de moi.)

3. Les actions menées par les Etats-Unis en l’espéce étaient dirigées
contre des plates-formes pétrolières en mer appartenant à la compagnie
nationale iranienne des pétroles, et non contre l'Iran, comme il est dit
au paragraphe 36 de l’arrêt; or, la compagnie nationale iranienne des
pétroles est une personne juridique distincte de l’Iran, même si l’Iran en
était l’actionnaire unique. En conséquence, en tant qu’entreprise iranienne,
la compagnie nationale iranienne des pétroles est visée par l’article IV,
paragraphe 1, du traité de 1955 et elle doit se voir accorder «un traite-
ment juste et équitable» et être protégée contre toute «mesure arbitraire
ou discriminatoire» de nature à porter atteinte à ses droits ou intérêts
légalement acquis. C’est pourquoi, à mon sens, la Cour est compétente

63
PLATES-FORMES PÉTROLIÈRES (OP. IND. PARRA-ARANGUREN) 863
pour connaître des demandes de l’Iran formulées au titre dudit article IV,
paragraphe 1, sur la base de l’article XXI, paragraphe 2, du traité
de 1955.

(Signé) Gonzalo PARRA-ARANGUREN.

64
